Citation Nr: 1433333	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  13-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for bronchial asthma.

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:  Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1982 to March 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's physical claims files and electronic claims files have been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Veteran submitted an October 2010 claim for TDIU, he was afforded VA examination in January 2011.  The report of the January 2011 VA examination includes discussion of April 2009 pulmonary function testing (PFT) and discussion of November 2010 pulmonary evaluation, but the Board is unable to locate the report of 2010 PFT results.  The examiner concluded that "[r]ecent pulmonary function studies show improvement."  In an April 2012 denial, the RO noted that future examination was required because improvement in asthma was shown. 

The Veteran disagreed, and was scheduled for additional VA examination in March 2013.  The Veteran did not report to the March 2013 examination, but, soon thereafter, he submitted a written statement explaining why he missed the examination.  He requested that the examination be rescheduled.  In May 2013, the Veteran's attorney requested that VA examination be rescheduled. 

The Board is unable to locate a record that the Veteran was advised to appear for VA examination or separate PFTs.  In May 2013, a provider was asked to conduct review of the record and discuss recent PFT results.  A May 2013 report of review of the record stated that pulmonary function studies were "pending."  In August 2013, the reviewer was asked to determine whether "pending" PFTs were conducted and to review "[c]urrent PFT's."  The August 2013 report does not include discussion of any current or past pulmonary function tests.  

A determination of the severity of service-connected asthma during the pendency of the appeal, and the effects of that service-connected disability on the Veteran's employability must be based on medical evidence which addresses the applicable rating criteria.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  VA's duty to assist the Veteran requires that the Veteran be afforded VA examination which addresses the severity of disability during the relevant period and in light of the applicable rating criteria is required.  

November 2012 VA outpatient treatment notes reflect that the Veteran expressed a desire to "sign up" for compensated work therapy (CWT).  The clinical records do not reflect the outcome of that request.  The Veteran should be asked to update employment information as necessary to address the claim for TDIU.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated VA clinical records should be obtained, with particular emphasis on obtaining any and all PFT reports from October 2009 (one year prior to the October 2010 TDIU claim) to the present.  Records of medications dispensed by VA for treatment of asthma must also be obtained.

2.  The Veteran should be afforded the opportunity to identify or submit any clinical records (VA or non-VA records) or non-clinical records relevant to the claims on appeal, to include records such as non-VA pharmacy or emergency treatment records, if available.  

3.  Unless records which demonstrate the Veteran's entitlement to the benefits sought are available without VA examination, the Veteran must be afforded in-person VA examination, to include pulmonary function testing or other objective development as necessary to address each criterion for evaluating the severity of asthma.  The examiner should identify when pulmonary function testing was conducted, from October 2009 to the present, and should discuss the findings relevant to the rating criteria.  The examiner should identify the effects of asthma on the Veteran's ability to perform tasks necessary for employment.  The examiner should address whether the severity of asthma has varied during the appeal period, and identify the evidence which establishes whether the severity of asthma did or did not vary in severity during the appeal period.  The examiner should state the rationale for conclusions reached.  

4.  After the Veteran's provides updated employment information, to include work attempts such as CWT, any additional necessary development should be conducted if needed to determine the Veteran's occupational capabilities or the effect of service-connected disability on his ability to perform tasks necessary for employment.  Then, the claims on appeal should be readjudicated.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.  Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



